An unpublish : d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

PERCY LAVAE BACON,  No. 68639
Appellant,  F l L E D
vs. .1
THE STATE OF NEVADA, ‘

Respondent. OCT 09 2015

 

 

ORDER DISZlﬂSSING APPEAL

This appeal was initiated by the filing of a pro so notice of"
appeal. Eighth Judicial District Court, Clark County; Douglas; WK
Herndon, Judge.

On August 13, 2015, appellant ﬁled a noticeof appeal. No

appealable order was designated in the notice of appeal. Because

appellant failed. to designate an appealable order, we
ORDER this appeal DISMISSED.

 

 .  g" , J.
Douglas;- ‘ Cherry

cc: Hon. Douglas W, Herndong District Judge
Percy Lavae Bacon
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

SUPREME Doom"
or
NEVADA

 

' '60”? $3